DETAILED ACTION
	This Office action is in response to the amendment filed on September 2, 2021. Claims 1, 3-5, 7-9, 12-15, 19-21, and 24-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-9, 12-15, 19-21, and 24-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or make obvious a spindle with a flange configured to enable a plurality of mounting members and defining a socket joint configured to receive an axle of a vehicle, wherein when the spindle is received by a wheel end assembly, the mounting members extend distally from the axle side of the flange and along the longitudinal axis of the axle to extreme ends of the mounting members that are in positions extending away from the axle side of the flange to define a first distance, the mounting members configured to secure the spindle to the wheel end assembly through the flange, the socket joint defining a cylindrical section concentrically defining a central aperture, the cylindrical section overlapping an external surface of the axle when the axle is received within the central aperture, the axle side of the flange to an extreme end of the cylindrical section defining a second distance, wherein the second distance is greater than the first distance to enable the spindle to be welded to the axle of the vehicle when the mounting members have been received through the flange of the spindle to secure the spindle to the wheel end assembly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.C./Examiner, Art Unit 3617                                       

                                                                                                                                                                 					/JASON R BELLINGER/                                                                        Primary Examiner, Art Unit 3617